ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_03_FR.txt. 174

OPINION DISSIDENTE DE M. ALVAREZ

I

La matière qui fait l’objet des questions soumises à la Cour dans
la demande d’avis consultatif que lui a adressée l’Assemblée des
Nations Unies est d’une extrême importance non seulement au
point de vue du droit des gens, mais aussi aux points de vue social,
économique et politique internationale.

Au point de vue social, pour la première fois dans l’histoire de
l'humanité, les Etats, par suite d’un grand changement dans leur
psychologie internationale, ont déclaré (art. 22 du Pacte de la
S. d. N.) que le bien-étre et le développement des peuples non
encore capables de se diriger eux-mémes forment une mission
sacrée de civilisation pour les pays civilisés ; et ils ont établi dans
ce but une institution nouvelle, le mandat. Cette idée a été reprise
et développée dans la Charte des Nations Unies avec l’établissement
de la futelle.

Au point de vue économique, une des préoccupations actuelles
est la mise en valeur des territoires habités par les peuples arriérés
afin d’en obtenir le meilleur rendement possible au bénéfice de
l'intérêt général. Une conférence économique vient de s'ouvrir où
les délégués de presque tous les pays du monde ont établi un pro-
gramme d’aide technique à ces peuples ; et un pool financier sera
créé à cet eftet. :

Au point de vue politique internationale, les institutions du man-
dat et de la tutelle ont modifié profondément la situation interna-
tionale de certains continents en préparant bien des peuples
arriérés à la vie d’Etats indépendants.

Mais c'est au point de vue du droit des gens que l'établissement
desdites institutions présente le plus d'intérêt : avec elles on a
introduit dans ce droit l'esprit et certaines caractéristiques de ce
qu'on peut appeler le droit international nouveau. Plus encore:
en s'inspirant de cet esprit et de ces caractéristiques, on pourra
dans l’avenir créer des institutions similaires en vue de l'intérêt
général ou de l'intérêt continental.

I

Les questions relatives au Territoire du Sud-Ouest africain
soumises à l'avis de la Cour ont été compliquées, voire même
obscurcies dans les discussions qui ont eu lieu depuis plusieurs
années entre certains gouvernements, ainsi qu’aux Conseils et
Assemblées de la S. d. N. et de l'O. N. U. On les a traitées sous

50
175 OPINION DISSIDENTE DE M. ALVAREZ

des angles très divers : au point de vue du droit privé, en examinant
la nature du mandat, sa terminaison, la nature des obligations,
la caducité des contrats, etc. ; et au point de vue du droit inter-
national, en considérant la souveraineté, les traités, notamment
la fin de ceux-ci, certaines dispositions du Pacte de la S. d. N. et
de la Charte des Nations Unies, etc. ; et cela selon la conception
traditionnelle de ces notions et d’après la méthode classique d’inter-
prétation des conventions ou des traités.

En réalité, il s’agit d’une matière entièrement nouvelle, d’un
sujet qui relève du droit international nouveau. La Cour doit donc
Vexaminer en s'inspirant non seulement des préceptes contenus
dans le Pacte ou dans la Charte, mais aussi de la nature, des objec-
tifs et des principes de ce droit, comme nous le verrons par la suite.

HI

Ii convient donc de considérer, d’abord et brièvement, ce qu’est
ce droit international nouveau, ainsi que Je nouveau critère qu'il
faut employer dans l’examen des questions posées à la Cour.

Ce droit est le résultat, Paboutissement des grandes transfor-
mations survenues dans la vie des peuples, notamment depuis la
premiére guerre mondiale et surtout aprés le cataclysme de 1939.

La communauté des Etats qui était demeurée jusqu'alors anar-
chigue, est devenue une véritable société internationale organisée.
Cette transformation est un fait; 1 n’est pas nécessaire qu’un
accord international le consacre. Cette société est composée non
seulement d’Etats, parfois groupés, voire méme associés, mais
aussi d’autres entités internationales; elle a une existence, une
personnalité distinctes de celles des membres qui la composent ;
elle a des fins qui lui sont propres. D'autre part, les rapports
internationaux présentent divers aspects : politique, économique,
psychologique, etc., ainsi qu’un grand dynamisme, une complexité
et une variabilité qu'ils n'avaient pas autrefois.

Toutes ces transformations ont eu une profonde influence sur
le droit des gens: un nouveau droit international est né. Il est
nouveau à un triple point de vue : il comprend des matières nou-
velles ainsi que des matières anciennes qui revêtent des aspects
nouveaux ; il repose sur la reconstruction de la base, des données
fondamentales et des grands principes du droit international clas-
sique pour les mettre en harmonie avec les nouvelles conditions de
la vie des peuples ; enfin, il est fondé sur le nouveau régime social
qui s’est fait jour, le régime d’interdépendance, qui tend à remplacer
le régime individualiste qui a été jusqu’à présent à la base de la vie
tant nationale qu’internationale. Ce nouveau régime a donné nais-
sance à la notion du droit qu'on peut appeler d’interdépendance

51
176 OPINION DISSIDENTE DE M. ALVAREZ

sociale, qui vient remplacer celle du droit traditionnel zndividualiste.
Je préfère l'expression « interdépendance sociale » à celle de « soli-
darité sociale » qui est employée dans les sens les plus divers.

Le nouveau droit des gens fondé sur l’interdépendance sociale
a des fins différentes de celles du droit international classique :
harmoniser les droits des Etats, favoriser leur coopération, faire
une large place à Vintérét général ; il vise, également, à favoriser
le progrès social et culturel. En somme, il tend à la réalisation de
ce qu'on peut appeler la justice sociale internationale.

Pour atteindre ces objectifs, ce droit doit mettre en relief la
notion d'obligations des Etats non seulement entre eux, mais
aussi envers la société internationale ; il doit limiter la souveraineté
absolue de ceux-ci conformément aux nouvelles exigences de la
vie des peuples et il doit se plier aux nécessités changeantes de
cette vie.

Par suite de ses particularités, le nouveau droit des gens n’a
pas un caractère exclusivement juridique ; il a aussi un caractère
politique, économique, social, psychologique, etc.

Ce droit n’est pas une simple abstraction, une spéculation
doctrinaire, sans fondement positif, comme certains le prétendent.
Il est une réalité ; il a ses racines dans les nouvelles conditions
et les nouvelles exigences de la vie des peuples ; dans de nom-
breuses institutions sociales récentes de divers pays; dans la
conscience juridique internationale qui s’est réveillée surtout depuis
le cataclysme de 1014 ; dans le Pacte de la S. d. N. et notamment
dans la Charte des Nations Unies (préambule, art. 1, 2, chap. IV,
V, IX, X, XI, XII, XIII, etc.) ainsi que dans diverses résolutions
et projets des Assemblées de ces institutions; dans certaines
déclarations de chefs des anciens pays alliés, qui ont reçu ensuite
l'adhésion des peuples. Il a ses racines aussi dans diverses réso-
lutions des dernières Conférences pan:méricaines dont quelques-
unes tendent à incorporer dans le droit des gens, soit continental,
soit mondial, de nouvelles grandes idées morales, politiques et
sociales.

Le droit international nouveau a donc un fondement plus positif
que le droit classique qui repose sur des principes et postulats
souvent dérivés de la spéculation et sur des doctrines et coutumes
dont beaucoup sont devenues désuètes.

Ce nouveau droit est en formation ; c’est à la Cour internationale
de Justice, notamment, qu'il appartient de le développer par ses
arrêts ou ses avis consultatifs qui établissent des précédents de
grande valeur. Les juristes, par leurs doctrines, doivent contribuer
aussi au développement de ce droit.

Je voudrais insister ici sur l’idée que j’ai exprimée dans des
opinions individuelles précédentes : la Cour doit appliquer non
pas le droit international tel qu’il existait avant les cataclysmes
de 1914 et de 1939, mais le droit qui existe en réalité actuellement.

52
177 OPINION DISSIDENTE DE M. ALVAREZ

Depuis cette époque, en effet, la vie internationale et, par suite,
le droit des gens, ont subi de façon presque soudaine de profonds
changements et pris de nouvelles directions et orientations dont
il est indispensable de tenir compte.

La Cour doit donc dégager le droit des gens existant des exigences
et conditions actuelles de la vie des peuples : autrement, elle
appliquerait un droit souvent périmé, ne tenant pas compte de
ces exigences et conditions ni de l'esprit de la Charte où le droit
international nouveau a ses principales racines.

En agissant ainsi, on peut dire que la Cour crée le droit ; elle
le crée en modifiant le droit classique ; en réalité, elle ne fait
que déclarer quel droit existe actuellement. C’est la nouvelle et
grande mission de la Cour.

Elle a, d’ailleurs, déjà usé de cette faculté de créer le droit
à l'occasion de l'avis consultatif qu’elle a émis concernant la
réparation de dommages causés aux Nations Unies ou à ses agents
dans l'exercice de leurs fonctions ; elle a déclaré que cette organi-
sation internationale avait le droit de présenter des réclamations
diplomatiques, droit qui jusqu'alors n’était reconnu qu'aux Etats.

L'action de la Cour internationale de Justice, unie à celle de
l’Assemblée des Nations Unies qui a des attributions très étendues
en matière internationale (art. 10 de la Charte) contribuera g¥an-
dement au développement rapide du nouveau droit des. gens.

IV

Il convient d'examiner, d’après les éléments du droit international
nouveau, et en vue de la solution des questions posées dans la
demande d'avis actuelle, quelles sont les caractéristiques des
obligations internationales et comment doit se faire l’interprétation
des conventions et des préceptes du droit des gens.

Étant donné que le droit international nouveau se fonde sur
l’interdépendance sociale, on trouve dans celui-ci bien des obli-
gations des Etats sans trouver le titulaire des droits relatifs à
ces obligations : ce titulaire est la société internationale. Pour le
même motif, il n'est pas nécessaire que toutes les obligations
soient étabhes expressément dans un texte; par suite de la varia-
bilité et de la complexité des rapports internationaux, on ne peut
pas tout prévoir; nombre d’obligations ressortent de la nature
même des institutions ou des exigences de la vie sociale.

D'autre part, il y a non seulément des obligations juridiques,
mais aussi des obligations morales et des obligations politico-
internationales ou devoirs. Ces dernières dérivent de l’interdépen-
dance des Etats et de l’organisation internationale. Le devoir de
coopération indiqué dans la Charte des Nations Unies est un

53
178 OPINION DISSIDENTE DE M. ALVAREZ

exemple typique de cette dernière catégorie d'obligations. Le
non-accomplissement desdites obligations peut entraîner des
sanctions politiques imposées notamment par l'O. N. U.

La Cour doit décider dans chaque cas qui se présente si un État
a ou non certaines obligations et quelle est leur nature.

Pour ce qui concerne l'interprétation des conventions et des
préceptes du droit des gens, elle doit se faire d’aprés un critére
différent de celui employé jusqu'ici.

Actuellement, on s'attache strictement au sens littéral du texte
et, pour l’éclaircir, on a recours aux travaux préparatoires. On
s'inspire, aussi, des postulats, axiomes et préceptes traditionnels
du droit en général, notamment du droit romain, voire même du
droit naturel (sauf dans les pays anglo-saxons, où l’on prend en
considération surtout les précédents diplomatiques), ainsi que des
postulats, axiomes et préceptes du droit international classique.
De tous ces éléments non seulement on ne tire pas les conséquences
immédiates et naturelles qui en découlent, mais on fait des déduc-
tions d’une logique poussée jusqu’à l'extrême ; on emploie dans ce
but toute une technique juridique; de la sorte, on arrive souvent à
des solutions déraisonnables ou inacceptables par l'opinion publique.

Des travaux importants ont -été publiés récemment par des
publicistes autorisés sur les traités et leur interprétation, mais ils
suivent la voie traditionnelle et, par suite, prêtent à la critique.

A l'avenir, il ne faut se fonder sur les postulats, axiomes et prin-
cipes du droit en général ou du droit des gens, admis jusqu’ici,
qu’aprés les avoir soumis à une critique rigoureuse, car bien d'entre
eux sont devenus caducs et doivent être remplacés par d’autres
qui seront à la base du droit international nouveau. Il s'agit done
d'un travail de reconstruction, lequel doit être surtout une œuvre
doctrinaire, mais il doit aussi être effectué par la Cour interna-
tionale de Justice dans chaque cas qui se présente.

D'autre part, il faut bannir la logique à outrance, la dialectique,
la technique exclusivement juridique, et ne jamais perdre de vue
la réalité, les exigences de la vie des peuples, l'intérêt général, la
justice sociale.

Ii peut arriver qu'un texte, considéré isolément, soit clair, mais
ne le soit plus quand il est examiné en relation avec d’autres textes
relatifs à la même matière ou avec l'esprit général de l'institution
dont il s’agit. Dans un tel cas, c’est cet esprit qu’il faut surtout
prendre en considération.

Il peut arriver, aussi, qu’un texte contienne des expressions
ayant une portée juridique bien définie, mais que, en raison de la
nature de l'institution dont il s’agit, lesdites expressions appa-
raissent comme ayant été employées dans un sens différent. C’est
précisément ce que nous voyons au sujet des questions posées
à la Cour: les termes « mandat », «tutelle » ont dans le Pacte et
dans la Charte un sens autre que celui qui leur est donné dans le
droit national.

54
179 OPINION DISSIDENTE DE M. ALVAREZ

V

Examinons maintenant, d’après les dispositions du Pacte de
la S. d. N. et de la Charte des Nations Unies, ainsi que d’après
l'esprit du droit international nouveau, la nature du mandat
conféré à l'Union sud-africaine et ses conséquences en ce qui
concerne les questions soumises à la Cour. Je ne m/’attarderai
donc pas à prendre en considération à cet égard les déclarations
du Gouvernement de l'Afrique du Sud ou de son représentant,
lesquelles sont examinées dans l’avis émis par la Cour.

L'article 22 du Pacte de la S. d. N. établit que le bien-être et le
développement des peuples habitant les colonies et territoires qui,
par suite de la guerre, ont cessé d’être sous la souveraineté des
États qui les gouvernaient précédemment et qui ne sont pas encore
capables de se diriger eux-mêmes dans les conditions particulière-
ment difficiles du monde moderne, forment une mission sacrée de
civilisation. Il ajoute que « la meilleure méthode de réaliser pratique-
ment ce principe est de confier la tutelle de ces peuples aux nations
développées qui, en raison de leurs ressources, de leur expérience
ou de leur position géographique, sont le mieux à même d’assumer
cette responsabilité et qui consentent à l’accepter ». L’article 22
fixe aussi les conditions et garanties pour l’accomplissement de
cette grande mission.

La Charte des Nations Unies non seulement a repris ces idées,
mais elle les a développées (chap. XI et XII).

Il faut donc partir de la base que l’on est en présence d’une
mission sacrée de civilisation. Ce sont les idées et objectifs contenus
dans cette expression, ainsi que les grandes directives du droit
international nouveau, qui doivent nous servir de boussole, en
quelque sorte, pour trouver la solution des questions soumises à
la Cour, et non pas l’exégèse stricte de certains articles du Pacte
ou de Ja Charte ou des considérations secondaires.

L'article 119 du Traité de Versailles dispose que « l’Allemagne
renonce en faveur des Principales Puissances alliées et associées
à tous ses droits et titres sur ses possessions d’outre-mer ».

Et le mandat concernant le Sud-Ouest africain établi par le
Conseil de la S. d. N. le 17 décembre 1920 dit que «les Principales
Puissances alliées et associées ont convenu qu’un mandat soit
conféré à Sa Majesté britannique pour être exercé en son nom
par le Gouvernement de l’Afrique du Sud, conformément à l’arti-
cle 22 du Pacte de la Société des Nations, sur le Territoire du Sud-
Ouest africain allemand ».

A l’Union sud-africaine a donc été conféré non pas un mandat
ordinaire, mais une mission sacrée de civilisation, ce qui est tout
autre chose. L’acte qui a été établi ne constitue pas, nun plus,
un fidéicommis, un trust ou un contrat dérivant de toute autre
institution similaire tant nationale qu’internationale. Le mandat

55
180 OPINION DISSIDENTE DE M. ALVAREZ

ordinaire est un contrat au bénéfice surtout du mandant et régi
par les préceptes du droit civil, tandis que la mission dont il s’agit
est une charge honorifique, désintéressée et au bénéfice de cer-
taines populations ; c’est une fonction de caractère international
qui doit être régie par des principes conformes à sa nature. On ne
peut donc lui appliquer, même par analogie, les préceptes qui
régissent le mandat du droit national ou les autres institutions
dont je viens de parler. Il ne s’agit pas, non plus, d’un traité passé
entre la S. d. N. et l'Union sud-africaine ; la S. d. N. n’a contracté
aucune obligation, et elle a acquis des droits très importants in-
diqués dans le mandat ; elle en a aussi d’autres de caractère politique
qui n’y sont pas expressément prévus, tel celui de mettre fin au
mandat.

VI

Du caractére de mission sacrée de civilisation que revét le
mandat international, ainsi que du droit international nouveau
qui s'y rapporte, découlent des conséquences très importantes
qui aident à dégager la solution des questions soumises à la
Cour.

Voici les principales :

1° Depuis la création du système du mandat, il existe, au point
de vue du droit international, quatre catégories de peuples : ceux
qui sont encore des colonies ou des protectorats ; ceux qui sont
de civilisation arriérée mais ne sont pas placés sous mandat ou
sous tutelle; ceux qui sont sous l’un ou l’autre de ces régimes;
enfin, ceux qui ont atteint un degré suffisant de civilisation et
sont des États entièrement constitués. Autrefois, les peuples des
deuxième et troisième catégories tombaient, comme ceux de la
première, sous la domination d’autres peuples, notamment de
grandes Puissances. Actuellement, ils sont protégés et doivent
être préparés à la vie d’Etats indépendants.

C'est seulement aux peuples de la quatrième catégorie que le
droit international reconnaît certains attributs qu’il n’accorde
à aucun autre groupement, si important soit-il : l'indépendance,
la personnalité, la souveraineté, l'égalité juridique. Ces attributs
sont inhérents à l'État et ne peuvent être aliénés.

Étant donné que les peuples des deuxième et troisième caté-
gories, qu’on peut appeler des « Etats en formation », n’ont pas .
encore la qualité et les attributs des États pleinement constitués,
il est inutile d'examiner, comme on l’a fait longuement, où réside
la souveraineté, si c’est dans le Sud-Ouest africain ou dans l’Union
sud-africaine. En réalité, il n’y a pas de souveraineté en jeu: il
ne peut en être question pour le Sud-Ouest africain; quant à
l’Union sud-africaine, elle ne peut exercer une souveraineté que
ne possède pas le territoire sous mandat ; elle n’a acquis aucune
souveraineté sur ledit territoire ; elle a seulement certaines facultés,

56
181 OPINION DISSIDENTE DE M. ALVAREZ

notamment d'administration, en vertu de la mission qui lui a
été confiée.

2° La Cour, en examinant les questions qui lui sont présentées,
doit soumettre à la critique les postulats, les données fondamentales
et les grands principes du droit international traditionnel qui s’y
rapportent. I] y a lieu, notamment:

a) d’affirmer la primauté du droit international sur le droit
national ;

b) d’adapter la conception de la souveraineté à Vinterdépen-
dance sociale ; ;

c) d'admettre et déclarer que les Etats peuvent avoir certaines
obligations, sans que celles-ci soient formellement stipulées dans
un texte.

3° La matiére concernant la situation internationale des terri-
toires sous mandat entre entiérement dans le domaine du droit
des gens; on ne peut prétendre en aucun cas qu’elle fait partie
du domaine réservé de l’État mandataire. Cette matière doit donc
être régie par les principes de ce droit. Tout acte fait par ledit
État et qui est contraire au droit international ou à la nature de
l'institution du mandat, tel plébiscite, annexion plus ou moins
déguisée, etc., est nul et peut même engager la responsabilité de
cet État.

® Le droit des gens traditionnel, s’il s’occupe de la succession
d’Etats, ne parle pas de la succession d’organismes internationaux,
ni de la succession d’institutions internationales, car ces matières
sont nouvelles; il faut donc les examiner conformément à Vesprit
du droit international nouveau.

Trois cas peuvent se présenter :

A) Une organisation, en l’espéce la S. d. N., prend fin et n’est
remplacée par aucune autre. Dans ce cas, il n’est pas douteux
que cessent de fonctionner tous les organes qui en dépendent :
Conseil, Assemblée, etc. ; mais les effets des résolutions prises par
ces organes ne prennent pas fin. De méme ne cessent pas certaines
institutions créées par ces organes. Les mandats conférés subsistent
donc, sans qu’on puisse appliquer ici les régles du droit privé selon
lesquelles le mandat cesse avec la disparition du mandant.

Le mandat établi par la S. d. N. est, comme il a été dit, une
mission sacrée de civilisation, une fonction sociale, laquelle ne peut
prendre fin avec la S. d. N., méme si aucun autre organisme ne
vient la remplacer. Les pays qui ont créé ladite institution doivent
alors veiller sur le présent et sur l’avenir de ces territoires. S’ils
s’en désintéressent, ceux-ci peuvent tomber dans la situation qu'ils
avaient avant d’être placés sous mandat, c’est-à-dire sont suscep-
tibles d’être colonisés, voire même annexés par des États, notam-
ment par l’ancienne Puissance mandataire, sans que cela implique
une violation des préceptes du droit des gens traditionnel.

57
182 OPINION DISSIDENTE DE M.-ALVAREZ

B) Une organisation internationale, en l'espèce la S. d. N.,
disparaît, et une autre, l'O. N. U., est créée sans qu'on dise cepen-
dant dans quelle mesure elle la remplace. Si la première a établi
une institution, celle du mandat, ayant le même but sacré de
civilisation qu’une institution, celle de la tutelle, créée par la
seconde,. alors cette dernière institution doit être considérée
comme succédant de plein droit à la première. II ne peut y avoir
de solution de continuité dans l'exercice de cette mission.

C) La nouvelle organisation indique dans quelles conditions
une institution qu’elle a établie continuera celle similaire créée
par la précédente organisation. Dans le cas actuel, la Charte a
déclaré que les territoires sous mandat passeront sous le régime
de la tutelle en vertu d'accords à intervenir entre l'O. N. U. et
l’ancienne Puissance mandataire (art. 75 et 77). Tant que ledit
accord n’est pas conclu, le statut territorial du Sud-Ouest africain
est celui d'un territoire sous mandat avec les obligations qui en
découlent pour l’Union sud-africaine. Le mandat, comme il a
été dit, subsiste. Je reviendrai sur ce sujet au n° VII.

5° L'État mandataire, l'Union sud-africaine en l'espèce, ne
peut pas modifier unilatéralement le statut international du
territoire sur lequel il a un mandat, le Sud-Ouest africain, ni
lune quelconque des obligations contenues dans ce mandat.

6° On a discuté la question de savoir si l'Union sud-africaine
avait l'obligation de présenter un rapport de sa gestion à l'O. N. U.
Certains ont soutenu que cette obligation n'existait qu'à l'égard
de la S. d. N. et que, celle-ci ayant disparu, le mandat qu'elle a
conféré et les obligations qui en découlent ont pris fin. Ce raison-
nement, basé sur l’application des principes régissant le mandat
du droit privé, est inacceptable. L’O. N. U. a pris la place de
la S. d. N. et, par suite, l’Assemblée des Nations Unies a le droit
d'exiger la présentation dudit rapport, ainsi que d'exercer un
contrôle, une surveillance, sur l'administration du Territoire du
Sud-Ouest africain. Pour ce qui concerne ce rapport et ce contrôle,
il ne faut pas s’en tenir aux obligations dérivées du mandat, mais
considérer également celles résultant des dispositions des arti-
cles 87 et 88 de la Charte.

7° On a longuement discuté, aussi, sur l'obligation que pouvait
avoir F'Union sud-africaine de soumettre à l'O. N. U. les vœux
ou pétitions exprimés par les populations du Sud-Ouest africain.
Cette obligation découle de la nature du mandat conféré par la
S. d. N.; il n'est pas nécessaire qu'elle ait été expressément
stipulée. oo.

8° Il peut arriver que l’État mandataire ne remplisse pas les
obligations résultant de son mandat. Dans ce cas, l’Assemblée
des Nations Unies peut lui faire des admonestations, et, si c’est
nécessaire, lui retirer ce mandat. Elle a cette faculté en vertu
de l'article 10 de la Charte.

55
183 OPINION DISSIDENTE DE M. ALVAREZ

9° Cette Assemblée peut mettre fin à un mandat s’il est établi
que les populations du territoire dont il s’agit sont capables de
se diriger elles-mêmes ; et elle peut le faire malgré l'opinion
contraire de l'État mandataire.

° L'Assemblée des Nations Unies peut, aussi, mettre fin à
un ‘mandat en se fondant seulement sur des considérations poli-
tiques. Le mandat international, en effet, n’est pas, comme il a
été dit plus haut, un contrat ordinaire, ni un traité ; il constitue
une mission, une fonction sociale. L'Assemblée ayant la faculté
de conférer cette mission, a aussi celle de la retirer. Elle ne doit
Pas, cependant, commettre d’abus du droit.

° L'État mandataire, l'Union sud-africaine dans l'espèce,
ne “peut pas procéder de lui-même à l'annexion du territoire sous
mandat (le Sud-Ouest africain) ; il ne peut pas non plus déclarer
l'indépendance de ce territoire.

12° Il peut arriver que la Puissance mandataire fasse ressortir
dans son rapport que les populations du territoire sur lequel elle
a un mandat, en raison de leurs conditions anthropologiques ou
d’autres motifs, ne pourront jamais atteindre un degré de civili-
sation suffisant et devenir capables de se diriger elles-mêmes.
Dans un tel cas, l’Assemblée de l'O. N. U. devrait prescrire une
enquête et, si celle-ci fait apparaître l'exactitude de ces affirma-
tions, autoriser l’État mandataire à annexer le territoire dont il
s'agit, car il ne peut rester sans aucune aide ni guide.

VII

Il convient d'examiner spécialement le point de savoir si l’Union
sud-africaine a l'obligation de convertir le mandat qui lui a été
conféré par la S. d. N. en une tutelle en concluant un accord avec
VO. N. U. Il s’agit de déterminer la portée exacte et l'esprit des
articles 75, 77, et même de l’article 80, n° 2, de la Charte.

On soutient que d’après ces articles l’Union sud-africaine n’a
pas l'obligation juridique de conclure un accord avec FO. N. U. en
vue de transformer son mandat en tutelle, et qu’elle a seulement
l'obligation de négocier cet accord.

J'estime que l’Union sud-africaine a l'obligation juridique non
seulement de négocier ledit accord, mais aussi de le conclure.
Cette obligation ressort de l'esprit de la Charte, d'après lequel
il ne doit pas y avoir à Pavenir coexistence du régime du mandat
et du régime de la tutelle ; ce dernier seul doit exister comme étant
le plus approprié.

D'autre part, le mot « pourront », employé dans l’article 75,
et la phrase « qui viendrait à être placé sous ce régime (de tutelle)
en vertu des accords de tutelle », qui se trouve dans l’article 77,
sur lesquels on se fonde pour soutenir qu’il n’y a pas d'obligation

59
184 OPINION DISSIDENTE DE M. ALVAREZ

juridique de conclure ledit accord, peuvent aussi s'appliquer au
cas où cette obligation existe.

Que faut-il faire si ledit accord n'arrive pas à s'établir? Il
convient de recourir alors à l'arbitrage. On ne saurait admettre
que, dans une société organisée sous le régime de l’interdépen-
dance, un accord destiné à régler une situation internationale
importante ne s’établisse pas uniquement par suite de l'opposition,
de la négligence ou de la mauvaise volonté de l’une des parties ;
il faudrait alors rechercher une solution amiable ou soumettre
le cas à la Cour internationale de Justice.

En admettant qu'il n’y ait pas une obligation juridique de
conclure ledit accord, il y a, au moins, une obligation politique,
un devoir, dérivant de Vinterdépendance sociale et qui peut
être sanctionné par l’Assemblée de l'O. N. U.

Il y a lieu de rappeler la résolution de l’Assemblée de la S. d. N.
de 1946 où il est dit: « L'Assemblée .... note que les Membres
de la Société administrant actuellement des territoires sous mandat
ont exprimé leur intention de continuer à les administrer en vue
du bien-être et du développement des peuples intéressés, confor-
mément aux obligations contenues dans les divers mandats, jusqu’à
ce que de nouveaux arrangements soient pris entre les Nations
Unies et les diverses Puissances mandataires. »

Vill

Les considérations précédentes permettent de formuler les
réponses aux questions posées à la Cour par l'Assemblée des Nations
Unies :

I. Le statut international du Territoire du Sud-Ouest africain
est le même que celui qui existait sous la S. d. N., tant que n’inter-
vient pas un accord entre l’Union sud-africaine et l'O. N. U.

a) L'Union sud-africaine a, par suite, les obligations interna-
tionales établies dans le mandat qui lui a été conféré par la S. d. N.,
ainsi que celles résultant de l’article 22 du Pacte. Elle est donc
tenue, notamment, de rendre compte de sa gestion à l’Assemblée
des Nations Unies ; celle-ci est qualifiée pour exercer un contrôle
à cet égard; elle a cette faculté en vertu de l’article 10 de la Charte.

b) Les dispositions du chapitre XII de la Charte sont applicables
au Territoire du Sud-Ouest africain. Cela ressort de l'esprit de la
Charte.

L'Union sud-africaine a l'obligation juridique, en vertu des
articles 75, 77 et 80, n° 2, de la Charte, et surtout de l'esprit de
celle-ci, de négocier et de conclure un accord avec l'O. N. U. en
vue de placer le Territoire du Sud-Ouest africain sous le régime
de la tutelle. Si ledit accord ne peut s'établir, il y a lieu de soumettre
le cas à l'arbitrage.

00
185 OPINION DISSIDENTE DE M. ALVAREZ

Si l’on déclare que l’Union sud-africaine n’a pas lobligation
juridique de conclure l’accord dont il s’agit, elle a,.en tout cas,
l'obligation politico-internationale ou devoir de le faire. Si cet
accord ne parvient pas à s'établir, c’est alors à l'O. N. U. de prendre
les mesures qu’elle estime nécessaires ; elle en a la faculté en vertu
de l’article 10 de la Charte.

c) L'Union sud-africaine n’a pas compétence pour modifier,
de sa propre autorité, le statut international du Territoire du
Sud-Ouest africain. Cette compétence appartient à l’Union sud-
africaine agissant en accord avec les Nations Unies, conformément
à l’article 79 de la Charte.

(Signé) À. ALVAREZ.

GI
